DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 recites in part “the first portion placed inside the second portion” at line 5.  However, the specification fails to provide proper antecedent basis for this limitation, and this limitation is not shown in any of the Figures.  The specification at Page 8, lines 32 – 34 discloses that the first portion has a contour shape which can be contained inside the contour shape of the second portion, and this is shown in Figures 2, 3 and 6.  Accordingly, for examination purposes, the limitation “the first portion placed inside the second portion” will be interpreted as the first portion has a contour shape which can be contained inside the contour shape of the second portion in accordance with the specification.

Claim Objections
Claim 15 is objected to because of the following informalities:  The word “the” should be inserted before “plurality” at line 6.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  The word “the” should be inserted before “urea” at line 7.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The phrase “portion the first portion” at line 5 should be replaced with “portion, the first portion”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 introduces “a dosing module”.  However, the dosing module was previously introduced in claim 18, from which claim 20 depends.  Accordingly, the phrase “wherein the urea mixer module comprises a dosing module” at line 2 should be replaced with “wherein the dosing module is”  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  The word “angularly” at line 2 should be replaced with “circumferentially” to be consistent with the specification at page 7, line 30.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  The phrase “from dosing module from inner volume to some of the catalyst modules” at lines 5 – 6 should be replaced with “from the dosing module from the inner volume to some of the chemical reaction modules”.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  The phrase “a portion of lateral wall faced to dosing module and a second group of lower” at line 3 should be replaced with “a portion of the lateral wall faced to the dosing module and a second group of smaller”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation is:
 “deflector means configured to impart a swirling motion to the flow before the flow enters in the urea mixer module” in claim 15.  The corresponding structure for the “deflector means” is found at page 8, lines 20 – 29 (baffle 38).
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “chemical reaction modules” and “urea mixer module” in claim 15; “dosing module” in claim 18; and “mixer module configured to mix the urea with the flow before the passage to some of the chemical reaction modules” in claim 24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
chemical reaction modules – DOC 11, DPF 12, catalyst module 14 that comprises a SCRoF 15 and SCR-CUC 16 (page 4, lines 20 -22; page 5, line 33 – page 6, line 3)
urea mixer module – (page 7, lines 8 – 29; page 9, lines 8 – 19)
dosing module – (page 7, lines 21 – 29)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the cylindrical element" at line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 is rejected by virtue of depending from rejected claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tobe et al. (U.S. Patent Application Publication No. US 2016/0305296 A1).

    PNG
    media_image1.png
    509
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    591
    media_image2.png
    Greyscale

Regarding claim 15, Tobe discloses an after treatment system module (10) for a vehicle, the after treatment system module (10) comprising an inlet (inlet) fluidly connected to an output of an engine of the vehicle (Annotated Figure 1; paragraphs [0023] and [0024]); a plurality of chemical reaction modules (11, 12, 14) (Annotated Figure 1; paragraph [0023]); an urea mixer module (3) arranged perpendicular to the plurality of chemical reaction modules (11, 12, 14), wherein the inlet (inlet), plurality of chemical reaction modules (11, 12, 14) and urea mixer module (3) are fluidly connected in series (Annotated Figure 1; paragraphs [0023] – [0025]); an outlet (outlet) fluidly 
Regarding claim 16, Tobe further discloses wherein the deflector means (16a, 16b) comprise a baffle (16b) configured to define a narrowing (6) and to force flow to pass through the narrowing (6) to cause an increase in a velocity of the flow and to impart a swirling motion of the flow (Figure 2; paragraph [0032]).
Regarding claim 17, Tobe further discloses wherein the baffle (16b) has a curved shape, a convex part of the curved shape being faced to the flow (Figure 2).

Claims 15, 16, 18, 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (PCT Patent Application Publication No. WO 2018/045883 A).

    PNG
    media_image3.png
    561
    526
    media_image3.png
    Greyscale

Regarding claim 15, Peng discloses an after treatment system module for a vehicle, the after treatment system module comprising an inlet (inlet) fluidly connected to an output of an engine of the vehicle (Annotated Figure 1; paragraph [0038]); a plurality of chemical reaction modules (200, 300) (Annotated Figure 1; paragraph [0038]); an urea mixer module (100) arranged perpendicular to the plurality of chemical reaction modules (200, 300), wherein the inlet (inlet), plurality of chemical reaction modules (200, 300) and urea mixer module (100) are fluidly connected in series (Annotated Figure 1; paragraph [0038]); an outlet (outlet) fluidly connected to an outlet tube of the vehicle (Annotated Figure 1), and wherein the inlet (inlet), the chemical reaction modules (200, 300), the urea mixer module (100) 
Regarding claim 16, Peng further discloses wherein the deflector means (6) comprise a baffle (6) configured to define a narrowing and to force flow to pass through the narrowing to cause an increase in a velocity of the flow and to impart a swirling motion of the flow (Figure 2; paragraph [0056]).
Regarding claim 18, Peng further discloses wherein the urea mixer module (100) is carried by a fitting comprising a first portion (10) and a second portion (20), the urea mixer module (10) comprising a dosing module (1213) carried into the first portion (10), the first portion (10) having a dimension smaller than the second portion (20), the first portion (10) placed inside the second portion (20) so that when the flow enters in the urea mixer module (100), the flow is forced to be swirled by the narrowing (Figures 2 – 10; paragraphs [0039] and [0041]).
 Regarding claim 19, Peng further discloses wherein the urea mixer module (100) is configured to inject a urea solution into the flow of exhaust gases, the injection being inclined with respect to the flow in an angular range lower than 30 degrees (Figures 1 - 10).
Regarding claim 24, Peng further discloses wherein the urea mixer module (100) comprises a mixer module (40) configured to mix the urea with the flow before the passage to some of the chemical reaction modules (300) (Figures 1 – 4, 8 and 9; paragraph [0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Hicks et al. (U.S. Patent Application Publication No. US 2015/0040537 A1).

Regarding claim 20, Peng further discloses wherein the dosing module (1213) is configured to inject urea into the flow of exhaust gases, the dosing module comprising an injector (urea nozzle) for injecting the urea (Figures 8 and 9; paragraphs [0007] and [0041]).
Peng discloses the claimed invention except for a shell defining a volume into which the injector is partially housed and comprising a plurality of openings for allowing the flow of exhaust gases to flow inside the volume.
Hicks is directed to an exhaust aftertreatment system.  Hicks specifically discloses wherein the urea mixer module (18) comprises a dosing module (14) configured to inject urea into the flow of exhaust gases, the dosing module (14) comprising an injector (28) for injecting the urea and a shell (30) defining a volume into which the injector (28) is partially housed and comprising a plurality of openings (42) for allowing the flow of exhaust gases to flow inside the volume (Figures 1 – 4; paragraphs [0053] – [0060]).
 A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Peng to include a shell defining a volume into which the injector is partially housed and comprising a plurality of openings for allowing the flow of exhaust gases to flow inside the volume as taught by Hicks, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Hicks, it is well known for a urea mixer module to comprise a dosing module configured to inject urea into the flow of exhaust gases, the dosing module comprising an injector for injecting the urea and a shell defining a volume into which the injector is partially housed and comprising a plurality of openings for allowing the flow of exhaust gases to flow inside the volume.  Further, as noted above, Peng discloses wherein the dosing module (1213) is configured to inject urea into the flow of exhaust gases, the dosing module comprising an injector (urea nozzle) for injecting the urea (Figures 8 and 9; paragraphs [0007] and [0041]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 21, Hicks further discloses wherein each of the openings (42) is provided with a baffle (44) configured to contribute to generate a swirl motion to a portion of the flow passing from the openings (42) (Figures 1 – 4; paragraphs [0058] and [0059]).
Regarding claim 22, as best understood in view of the 112(b) issues noted above, Hicks further discloses wherein the openings are equally circumferentially spaced around a longitudinal axis of the cylindrical element (Figures 1 – 4; paragraph [0058]).
Regarding claim 23, Hicks further discloses wherein each baffle (44) of the plurality of openings (42) is inclined with respect to the shell (30) so as to define a swirling motion of a portion of the flow around the axis (Figures 1 – 4; paragraphs [0058] and [0059]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Rusch et al. (PCT Patent Application Publication No. WO 2009/024815 A2).
Regarding claim 25, Peng discloses the claimed invention except for wherein the mixer module comprises a shell provided with a lateral wall defining an inner volume fluidly in communication with the dosing module through a first axial opening, the lateral wall further defining a plurality of openings configured to allow passage of the urea mixture coming from dosing module from inner volume to some of the catalyst modules.
Rusch is directed to an exhaust aftertreatment system.  Rusch specifically discloses wherein the mixer module (41) comprises a shell (46) provided with a lateral wall defining an inner volume fluidly in communication with the dosing module (3) through a first axial opening (4), the lateral wall further 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Peng to include wherein the mixer module comprises a shell provided with a lateral wall defining an inner volume fluidly in communication with the dosing module through a first axial opening, the lateral wall further defining a plurality of openings configured to allow passage of the urea mixture coming from dosing module from inner volume to some of the catalyst modules as taught by Rusch, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Rusch, it is well known for a mixer module to comprise a shell provided with a lateral wall defining an inner volume fluidly in communication with the dosing module through a first axial opening, the lateral wall further defining a plurality of openings configured to allow passage of the urea mixture coming from dosing module from inner volume to some of the catalyst modules.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng to include wherein the mixer module comprises a shell provided with a lateral wall defining an inner volume fluidly in communication with the dosing module through a first axial opening, the lateral wall further defining a plurality of openings configured to allow passage of the urea mixture coming from dosing module from inner volume to some of the catalyst modules as taught by Rusch, as such a modification would provide for enhanced mixing of the urea with the exhaust, and such enhanced mixing will provide for improved reduction of exhaust emissions.

Claims 26 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Rusch as applied to claim 25 above, and further in view of Niaz (U.S. Patent Application Publication No. US 2021/0363906 A1).
Regarding claim 26, Peng discloses the claimed invention except for wherein at least one of the openings has a different shape with respect to another of the openings.
Niaz is directed to an exhaust aftertreatment system.  Niaz specifically discloses a wall (42) defining a plurality of openings (54, 56, 58) configured to allow passage of the urea mixture coming from the dosing module to some of the chemical reaction modules, wherein at least one of the openings (56) has a different shape with respect to another of the openings (58) (Figures 1 and 2; paragraphs [0015], [0020] and [0024] – [0027]; the openings 56 and 58 have different cross-sectional areas).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Peng to include wherein at least one of the openings has a different shape with respect to another of the openings as taught by Niaz, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Niaz, it is well known for at least one of the openings to have a different shape with respect to another of the openings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peng to include wherein at least one of the openings has a different shape with respect to another of the openings as taught by Niaz, as such a modification would provide for a more even flow of exhaust across the wall and enhanced mixing of the urea with the exhaust, and such enhanced mixing will provide for improved reduction of exhaust emissions.
Regarding claim 27, Niaz further discloses wherein the openings (54, 56, 58) have a circular shape (Figures 2 and 3B).
Regarding claim 28, Niaz further discloses wherein the openings (54, 56, 58) are divided into a first group of greater diameter (58) positioned in a portion of lateral wall faced to dosing module and a second group of lower diameter (56) positioned in an opposite portion of the lateral wall (Figures 2 and 3B).

Conclusion
Accordingly, claims 15 – 28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746